Citation Nr: 0501859	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a separate evaluation for tinnitus for each 
ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 until October 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 letter decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The evidence shows the veteran to have recurrent bilateral 
tinnitus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus, to 
include separate evaluations of 10 percent for each ear, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-2003 (May 23, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Special considerations-Tinnitus

The Court has previously held that a 10 percent rating for 
tinnitus is "the highest level possible under the 
regulations for tinnitus."  Cromley v. Brown, 7 Vet. App. 
376, 378 (1995).  This case has not been expressly overruled, 
and is binding upon the Board. 38 U.S.C.A. § 7252 (West 
2002).  In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), the 
Court later called into question the applicability of 38 
C.F.R. § 4.25(b) which states, in pertinent part, as follows:

"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidence, 
etc., are to be rated separately as are all other disabling 
conditions, if any."

VA's General Counsel has recently issued a Precedent Opinion, 
VAOPGCPREC 2-2003 dated May 23, 2003, that directly addresses 
both the issue raised in Wanner and the arguments advanced by 
the veteran in this case.  The Board is statutorily bound to 
follow this opinion. 38 U.S.C.A. § 7104(c) (West 2002).  This 
opinion addresses the underlying medical and legal bases for 
VA's longstanding practice of providing a maximum 10 percent 
rating for tinnitus.  In that decision, it was held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10% 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion  further held that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other Code section.

Analysis

Initially, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law in November 2000.  The VCAA, among other 
things, eliminated the well-grounded-claim requirement and 
amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis, supra; 
VAOGCPREC 02-2004. 

As stated previously, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, a 10 percent rating is for assignment for tinnitus, 
recurrent.  There is no higher rating assignable by analogy 
for tinnitus.  See 38 C.F.R. § 4.20 (2004).

Where the maximum schedular rating has been assigned, a 
claimant may seek further compensation on an extraschedular 
basis under 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992).  There is no evidence of record that 
the veteran's tinnitus has resulted in frequent 
hospitalizations or caused marked interference with his 
employment.  Thus, assignment of an extra-schedular 
evaluation is inapplicable here.  

The veteran contends that he is entitled to separate 
evaluations of 10 percent in each ear under Diagnostic Code 
6260.  The present version of that Diagnostic Code, effective 
June 13, 2003, explicitly precludes such a rating result.  
Indeed, Note (2) to Diagnostic Code 6260 specifically 
provides that only a single evaluation is to be assigned for 
recurrent tinnitus, regardless of whether the sound is 
perceived in one ear, both ears, or the head.

In conclusion, the benefit sought on appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include a separate 10 percent evaluation for 
each ear, is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


